 

Exhibit 10.1 (f)

 

DATED  22  FEBRUARY  2008

 

 

EVOLVING SYSTEMS HOLDINGS LIMITED

 

and

 

BRIDGE BANK, N.A.

 

 

CHARGE OVER SHARES

 

 

 

 

[g67101kk01i001.gif]

 

19 Cavendish Square

London W1A 2AW

 

DX 42748 Oxford Circus North

 

telephone  +44(0)20 7636 1616

 

fax  +44 (0)20 7491 2899

 

Ref : 028176/00002/H3326944.4

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Heading

 

Page No.

 

 

 

 

 

 

 

1.

 

DEFINITIONS AND INTERPRETATION

 

1

 

 

 

 

 

 

 

2.

 

COVENANT TO PAY

 

6

 

 

 

 

 

 

 

3.

 

INTEREST

 

6

 

 

 

 

 

 

 

4.

 

SECURITY

 

6

 

 

 

 

 

 

 

5.

 

FURTHER ASSURANCE

 

6

 

 

 

 

 

 

 

6.

 

DEPOSIT OF DOCUMENTS AND TITLE DEEDS

 

7

 

 

 

 

 

 

 

7.

 

NEGATIVE PLEDGE

 

8

 

 

 

 

 

 

 

8.

 

DIVIDENDS, VOTING RIGHTS AND NOMINEES

 

8

 

 

 

 

 

 

 

9.

 

REPRESENTATIONS AND WARRANTIES

 

10

 

 

 

 

 

 

 

10.

 

UNDERTAKINGS

 

11

 

 

 

 

 

 

 

11.

 

COSTS UNDERTAKING

 

13

 

 

 

 

 

 

 

12.

 

DEFAULT

 

13

 

 

 

 

 

 

 

13.

 

STATUTORY POWER OF SALE

 

14

 

 

 

 

 

 

 

14.

 

PROTECTION OF THIRD PARTIES

 

14

 

 

 

 

 

 

 

15.

 

NO LIABILITY AS MORTGAGEE IN POSSESSION

 

15

 

 

 

 

 

 

 

16.

 

POWER OF ATTORNEY

 

15

 

 

 

 

 

 

 

17.

 

CUMULATIVE AND CONTINUING SECURITY

 

16

 

 

 

 

 

 

 

18.

 

AVOIDANCE OF PAYMENTS

 

16

 

 

 

 

 

 

 

19.

 

PRIOR CHARGES

 

17

 

 

 

 

 

 

 

20.

 

OPENING A NEW ACCOUNT

 

17

 

 

 

 

 

 

 

21.

 

SUSPENSE ACCOUNT

 

17

 

 

 

 

 

 

 

22.

 

PAYMENTS AND WITHHOLDING TAXES

 

17

 

 

 

 

 

 

 

23.

 

CURRENCY

 

18

 

 

 

 

 

 

 

24.

 

SET-OFF

 

19

 

 

 

 

 

 

 

25.

 

ASSIGNMENT

 

19

 

 

 

 

 

 

 

26.

 

WAIVERS

 

19

 

 

 

 

 

 

 

27.

 

SEVERABILITY

 

20

 

 

 

 

 

 

 

28.

 

NOTICES

 

20

 

 

 

 

 

 

 

29.

 

COUNTERPARTS AND DELIVERY

 

20

 

 

 

 

 

 

 

30.

 

LAW AND JURISDICTION

 

21

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

THIS CHARGE is made as a Deed the 22nd day of February 2008

 

BETWEEN:

 

(1)                                  EVOLVING SYSTEMS HOLDINGS LIMITED
(registered in England and Wales under company number 05272751 the registered
office of which is at One Angel Square, Torrens Street, London EC1V 1PL (the
“Chargor”); and

 

(2)                                  BRIDGE BANK, N.A. of 55 Almaden Boulevard,
San Jose, A 95113, United States of America (the “Bank”).

 

RECITALS

 

(A)                              The Bank has agreed to make available to the
Borrower (as defined below) a revolving loan facility of up to US$5,000,000
(five million American dollars) subject to and upon the terms and conditions
contained in the Loan Agreement (as defined below).

 

(B)                                The Chargor entered into a Guaranty dated the
date of this Charge in favour of the Bank in respect of the liabilities of the
Borrower to the Bank (the “Guaranty”).

 

(C)                                The Bank requires the Chargor, and the
Chargor has agreed, to enter into this Charge for the purpose of providing
security to the Bank for the Secured Liabilities (as defined below).

 

IT IS AGREED as follows:

 

1.                                     DEFINITIONS AND INTERPRETATION

 


1.1                            DEFINITIONS


 

In this Charge the following expressions have the following meanings, unless the
context otherwise requires:

 

“Act”

means the Law of Property Act 1925.

 

 

“Borrower”

means Evolving Systems Limited (registered in England and Wales under company
number 02325854) the registered office of which is at One Angel Square, Torrens
Street, London EC1V 1PL.

 

 

“Charged Property”

means the whole or any part of the property, assets, income and undertaking of
the Chargor from time to time mortgaged,

 

charged or assigned to the Bank pursuant to this Charge.

 

1

--------------------------------------------------------------------------------


 

“Costs”

means all costs, charges or expenses of whatsoever nature (including, without
limitation, legal fees) including, without limitation, disbursements and any
Value Added Tax to be charged on such costs, charges, expenses and
disbursements.

 

 

“Default Rate”

means the annual rate of interest specified in the second sentence of Cause
2.3(b) of the Loan Agreement.

 

 

“Derivative Assets”

means all stocks, shares, warrants or other securities, tights, dividends,
interest or other property (whether of a capital or income nature) accruing,
offered, issued or deriving at any time by way of dividend, bonus, redemption,
exchange, purchase, substitution, conversion, consolidation, subdivision,
preference, option or otherwise attributable to any of the Shares or any
Derivative Assets previously described.

 

 

“Event of Default”

means any of those events or circumstances set out in Clause 8 (Events of
Default) of the Loan Agreement and an Event of Default is “continuing” if it has
not been remedied to the satisfaction of the Bank or waived by it in writing.

 

 

“Facility Documents”

means this Charge, the Loan Agreement, the Guaranty and each of the Security
Documents.

 

 

“Future Shares”

means all shares and other securities issued to the Chargor as a result of its
ownership of the Shares.

 

 

“Insolvency Act”

means the Insolvency Act 1986.

 

2

--------------------------------------------------------------------------------


 

 

 

“Loan Agreement”

means the Loan Agreement dated the date of this Charge and made between the Bank
(1) and the Borrower (2).

 

 

“LPA”

means the Law of Property Act 1925.

 

 

“Material Adverse Effect”

has the meaning given to it in the Loan Agreement (as if “Loan Agreement” and
“Collateral” there were Facility Documents and Charged Property respectively and
with such other changes as are necessary to fit the context).

 

 

“Nominees”

means the Bank, its agents, nominees and any other person holding the Shares and
the Derivative Assets on behalf of the Bank from time to time.

 

 

“Permitted Lien”

shall have the same meaning as in the Loan Agreement.

 

 

“Receiver”

means a receiver appointed pursuant to this Charge or to any applicable law,
whether alone or jointly, and includes a receiver and/or manager.

 

 

“Reservations”

means the principle that equitable remedies may be granted or refused at the
discretion of the Court, the limitation on enforcement by laws relating to the
bankruptcy, insolvency, liquidation, reorganisation, court schemes, moratoria,
administration and other laws generally affecting the rights of creditors.

 

 

“Secured Liabilities”

means all moneys, debts and liabilities from time to time due, owing or incurred
by the Chargor to the Bank on any current or other account whatsoever pursuant
to the Facility Documents in each case:

 

 

 

(a)whether present or future;

 

3

--------------------------------------------------------------------------------


 

 

(b)     whether alone or jointly with any other person;

 

 

 

(c)     whether actual or contingent;

 

 

 

(d)     whether as principal or as surety;

 

 

 

(e)     in whatsoever name, firm or style;

 

 

 

(f)      in whatsoever currency denominated; or

 

 

 

(g)     otherwise

 

 

 

together with interest to the date of payment at such rates and upon such terms
as set forth in the Loan Agreement and all commission, fees, costs (including,
without limitation, legal fees) and other charges.

 

 

“Security Documents”

means any document entered into by any person from time to time creating any
Security Interest, directly or indirectly, for the obligations of the Borrower
under the Facility Documents including, without limitation, this Charge and the
Guaranty.

 

 

“Security Interest”

means any mortgage, charge, assignment, pledge, lien, right of set-off,
hypothecation, encumbrance, priority or other security interest (whether fixed
or floating) including, without limitation, any “hold-back” or “flawed asset”
arrangement together with any preferential right, retention of title, deferred
purchase, leasing, sale or purchase, sale and leaseback arrangement, trust
agreement, declaration of trust, trust arising by operation of law, any option
or agreement for any of the same or any arrangement which has substantially the
same commercial or substantive effect as the creation of security.

 

 

“Shares”

means all stocks, shares and other securities

 

4

--------------------------------------------------------------------------------


 

 

listed in the Schedule (The Shares) whether held in the United Kingdom or
elsewhere and irrespective of whether in any such case the deposit was made or
the certificates or other documents were received by the Bank or its Nominees
for the purposes of creating security, safe custody, collection or otherwise.


 


1.2                            INTERPRETATION


 


1.2.1                        IN THIS CHARGE:


 

(A)                                  THE CONTENTS PAGE AND CLAUSE HEADINGS ARE
INCLUDED FOR CONVENIENCE ONLY AND DO NOT AFFECT THE CONSTRUCTION OF THIS CHARGE;

 

(B)                                 WORDS DENOTING THE SINGULAR INCLUDE THE
PLURAL AND VICE VERSA; AND

 

(C)                                  WORDS DENOTING ONE GENDER INCLUDE EACH
GENDER AND ALL GENDERS.

 


1.2.2                        IN THIS CHARGE, UNLESS THE CONTEXT OTHERWISE
REQUIRES, REFERENCES TO:


 

(A)                                  PERSONS INCLUDE REFERENCES TO NATURAL
PERSONS, FIRMS, PARTNERSHIPS, COMPANIES, CORPORATIONS, ASSOCIATIONS,
ORGANISATIONS AND TRUSTS (IN EACH CASE WHETHER OR NOT HAVING A SEPARATE LEGAL
PERSONALITY);

 

(B)                                 DOCUMENTS, INSTRUMENTS AND AGREEMENTS
(INCLUDING, WITHOUT LIMITATION, THIS CHARGE AND ANY DOCUMENT REFERRED TO IN THIS
CHARGE) ARE REFERENCES TO SUCH DOCUMENTS, INSTRUMENTS AND AGREEMENTS AS
MODIFIED, AMENDED, VARIED, SUPPLEMENTED OR NOVATED FROM TIME TO TIME;

 

(C)                                  RECEIVERS ARE REFERENCES TO RECEIVERS OF
WHATSOEVER NATURE INCLUDING, WITHOUT LIMITATION, RECEIVERS AND MANAGERS AND
ADMINISTRATIVE RECEIVERS;

 

(D)                                 THE TERM THE “BANK” INCLUDES, WHERE THE
CONTEXT SO ADMITS, REFERENCES TO ANY DELEGATE OF ANY SUCH PERSON;

 

(E)                                  A PARTY TO THIS CHARGE INCLUDE REFERENCES
TO ITS SUCCESSORS, TRANSFEREES AND ASSIGNS;

 

(F)                                    RECITALS, CLAUSES AND SCHEDULES ARE
REFERENCES TO RECITALS TO THIS CHARGE, CLAUSES OF THIS CHARGE AND SCHEDULES TO
THIS CHARGE; AND REFERENCES TO THIS CHARGE INCLUDE ITS SCHEDULES;

 

5

--------------------------------------------------------------------------------


 

(G)                                 STATUTORY PROVISIONS (WHERE THE CONTEXT SO
ADMITS AND UNLESS OTHERWISE EXPRESSLY PROVIDED) ARE CONSTRUED AS REFERENCES TO
THOSE PROVISIONS AS RESPECTIVELY AMENDED, CONSOLIDATED, EXTENDED OR RE-ENACTED
FROM TIME TO TIME, AND TO ANY ORDERS REGULATIONS INSTRUMENTS OR OTHER
SUBORDINATE LEGISLATION MADE UNDER THE RELEVANT STATUTE; AND

 

(H)                                 A TIME OF DAY IS A REFERENCE TO LONDON TIME.

 


1.3                            LOAN AGREEMENT DEFINED TERMS


 

Unless otherwise defined in this Charge, terms defined in the Loan Agreement
bear the same meaning in this Charge.

 

2.                                     COVENANT TO PAY

 

The Chargor shall on demand pay to the Bank or discharge, as the case may be,
all the Secured Liabilities when the Secured Liabilities become due.

 

3.                                     INTEREST

 

The Chargor shall pay to the Bank interest on the Secured Liabilities (after as
well as before any demand made or judgment obtained or the liquidation or
administration of the Borrower) at the rates and upon the terms set forth in
Clause 2.3(a) of the Loan Agreement or if applicable the Default Rate and shall
be compounded and computed in accordance with such Clause 2.3.

 

4.                                     SECURITY

 

By way of continuing security in favour of the Bank for the payment and
discharge of the Secured Liabilities, the Chargor with full title guarantee
hereby charges to the Bank by way of first fixed charge, the Shares and
Derivative Assets.

 

5.                                     FURTHER ASSURANCE

 

The Chargor shall:

 


5.1                            PROMPTLY, AT ANY TIME IF SO REQUIRED BY THE BANK,
AT ITS OWN EXPENSE EXECUTE AND DELIVER TO THE BANK SUCH FURTHER LEGAL OR OTHER
MORTGAGES, CHARGES, ASSIGNMENTS,


 


6

--------------------------------------------------------------------------------



 


SECURITIES, AUTHORITIES AND DOCUMENTS AS THE BANK MAY IN ITS REASONABLE
DISCRETION REQUIRE OF THE WHOLE OR SUCH PART OF THE CHARGED PROPERTY AS THE BANK
MAY SPECIFY, IN SUCH FORM AS THE BANK MAY IN ITS REASONABLE DISCRETION REQUIRE,
TO SECURE THE PAYMENT OR DISCHARGE OF THE SECURED LIABILITIES, INCLUDING,
WITHOUT LIMITATION, IN ORDER TO VEST THE WHOLE OR SUCH PART OF THE CHARGED
PROPERTY IN THE BANK, THE NOMINEE OF THE BANK OR IN ANY PURCHASER FROM THE BANK
OR THE RECEIVER;


 


5.2                            PENDING THE EXECUTION AND DELIVERY OF ANY SUCH
ASSIGNMENTS, HOLD SUCH CHARGED PROPERTY UPON TRUST FOR THE BANK SUBJECT TO THE
PROVISIONS OF THIS CHARGE; AND


 


5.3                            PENDING THE EXECUTION AND DELIVERY OF ANY SUCH
MORTGAGES, CHARGES, OR OTHER SECURITY, HOLD SUCH CHARGED PROPERTY SUBJECT TO THE
PROVISIONS OF THIS CHARGE.


 

6.                                     DEPOSIT OF DOCUMENTS AND TITLE DEEDS

 


6.1                            THE CHARGOR SHALL DEPOSIT WITH THE BANK (AND THE
BANK DURING THE CONTINUANCE OF THIS SECURITY MAY HOLD AND RETAIN) ALL STOCK OR
SHARE CERTIFICATES OR OTHER DOCUMENTS OF TITLE TO OR REPRESENTING THE SHARES AND
THE DERIVATIVE ASSETS TOGETHER WITH SUCH DULY EXECUTED TRANSFERS OR ASSIGNMENTS
WITH THE NAME OF THE TRANSFEREE, DATE AND CONSIDERATION LEFT BLANK AS THE BANK
MAY REQUIRE TO ENABLE THE BANK TO VEST THE SAME IN THE BANK (OR THE NOMINEES AS
THE BANK MAY REQUIRE) OR, AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, ANY
PURCHASER TO THE INTENT THAT THE BANK MAY, AT ANY TIME AFTER THE OCCURRENCE OF
AN EVENT OF DEFAULT WITHOUT NOTICE, PRESENT THEM FOR REGISTRATION.


 


6.2                            THE CHARGOR SHALL:


 


6.2.1                        UPON THE OCCURRENCE OF AN EVENT OF DEFAULT WHICH IS
CONTINUING PROCURE THE REGISTRATION IN THE BOOKS OF THE BORROWER OF THE TRANSFER
OF THE SHARES AND THE DERIVATIVE ASSETS TO THE BANK (OR THE NOMINEES AS THE BANK
MAY REQUIRE), THE ENTRY OF THE BANK (OR THE NOMINEES AS THE BANK MAY REQUIRE) IN
THE REGISTER OF MEMBERS OF THE BORROWER AS THE HOLDER OR HOLDERS OF THE SHARES
AND THE DERIVATIVE ASSETS, AND THE ISSUE OF NEW SHARE CERTIFICATES IN RESPECT OF
THE SHARES AND THE DERIVATIVE ASSETS TO THE BANK (OR THE NOMINEES AS THE BANK
MAY REQUIRE); AND


 


6.2.2                        UPON THE ACCRUAL, OFFER, ISSUE OR RECEIPT OF ANY
DERIVATIVE ASSETS DELIVER OR PAY TO THE BANK OR PROCURE THE DELIVERY OR PAYMENT
TO THE BANK OF ALL SUCH DERIVATIVE ASSETS OR THE STOCK OR SHARE CERTIFICATES OR
OTHER DOCUMENTS OF TITLE TO OR REPRESENTING THEM TOGETHER WITH SUCH DULY
EXECUTED TRANSFERS OR ASSIGNMENTS WITH THE NAME OF THE TRANSFEREE, DATE AND
CONSIDERATION LEFT BLANK AS THE BANK MAY REQUIRE TO ENABLE THE BANK TO VEST THE
SAME IN THE


 


7

--------------------------------------------------------------------------------



 


BANK OR THE NOMINEES OR, AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT WHICH IS
CONTINUING, ANY PURCHASER TO THE INTENT THAT THE BANK MAY AT ANY TIME AFTER THE
OCCURRENCE OF AN EVENT OF DEFAULT WHICH IS CONTINUING WITHOUT NOTICE PRESENT
THEM FOR REGISTRATION.


 

7.                                     NEGATIVE PLEDGE

 

The Chargor shall not:

 


7.1                            CREATE, PURPORT TO CREATE OR ALLOW TO SUBSIST,
ANY SECURITY INTEREST OVER THE WHOLE OR ANY PART OF THE CHARGED PROPERTY EXCEPT
FOR ANY PERMITTED LIEN;


 


7.2                            CONVEY, ASSIGN, TRANSFER, OR AGREE TO CONVEY,
ASSIGN OR TRANSFER THE WHOLE OR ANY PART OF THE CHARGED PROPERTY; OR


 


7.3                            PERMIT OR AGREE TO ANY VARIATION OF THE RIGHTS
ATTACHING TO THE WHOLE OR ANY PART OF THE CHARGED PROPERTY WHICH IS ADVERSE TO
THE INTERESTS OF THE BANK IN ITS REASONABLE OPINION.


 

8.                                     DIVIDENDS, VOTING RIGHTS AND NOMINEES

 


8.1                            DIVIDENDS AND VOTING RIGHTS


 

For so long as no Event of Default has occurred and is continuing, the Borrower
may:

 


8.1.1                        SUBJECT TO CLAUSE 6.2.2 (DEPOSIT OF DOCUMENTS AND
TITLE DEEDS), RECEIVE AND RETAIN ALL DIVIDENDS PAID OR PAYABLE IN CASH OTHER
THAN DIVIDENDS PAID OR PAYABLE IN RESPECT OF ANY OF THE CHARGED PROPERTY IN
CONNECTION WITH A PARTIAL OR TOTAL LIQUIDATION OR DISSOLUTION OF THE COMPANY OR
IN CONNECTION WITH A REDUCTION OF CAPITAL, CAPITAL SURPLUS OR PAID-IN-SURPLUS OF
THE COMPANY OR PAID, PAYABLE OR OTHERWISE DISTRIBUTED IN REDEMPTION OF, OR IN
EXCHANGE FOR, ANY CHARGED PROPERTY, INTEREST AND OTHER INCOME DERIVING FROM AND
RECEIVED BY IT IN RESPECT OF THE SHARES AND THE DERIVATIVE ASSETS; AND


 


8.1.2                        EXERCISE ALL VOTING AND OTHER RIGHTS AND POWERS
ATTACHED TO THE SHARES AND THE DERIVATIVE ASSETS PROVIDED THAT SUCH EXERCISE
DOES NOT ADVERSELY AFFECT THE SHARES AND THE DERIVATIVE ASSETS AND IS NOT
OTHERWISE INCONSISTENT WITH THIS CHARGE OR IS IN BREACH OF ANY OF THE PROVISIONS
OF ANY OF THE FACILITY DOCUMENTS.AND PROVIDED FURTHER THAT THE CHARGOR SHALL
PROMPTLY FOLLOWING RECEIPT, FORWARD TO THE BANK COPIES OF ANY NOTICE FOR AN
EXTRAORDINARY OR ANNUAL GENERAL MEETING OF THE COMPANY WHICH HAS ISSUED THE
SHARES OR DERIVATIVE ASSETS (AS THE CASE MAY BE) AT WHICH RESOLUTIONS ARE
PROPOSED TO EITHER (A) TO PLACE THE COMPANY INTO ANY FORM OF WINDING UP, OR
(B) TO APPLY FOR


 


8

--------------------------------------------------------------------------------



 


AN ADMINISTRATION ORDER, OR (C) TO APPLY FOR AN AUTOMATIC MORATORIUM UNDER THE
INSOLVENCY ACT .


 


8.2                            TRUSTEE POWERS


 

The Bank may at its discretion (in the name of the Chargor or otherwise, after
the occurrence of an Event of Default which is continuing and without any
consent or authority on the part of the Chargor) exercise all the powers given
to trustees by Section 10(3) and (4) of the Trustee Act 1925 (as amended by
Section 9 of the Trustee Investments Act 1961) in respect of those Shares and
the Derivative Assets subject to a trust.

 


8.3                            BANK’S POWERS OF ENFORCEMENT OVER SHARES AND THE
DERIVATIVE ASSETS


 


8.3.1                        FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT
WHICH IS CONTINUING, ALL DIVIDENDS, INTEREST AND OTHER INCOME FORMING PART OF
THE SHARES AND THE DERIVATIVE ASSETS SHALL, UNLESS OTHERWISE AGREED BETWEEN THE
BANK AND THE CHARGOR, BE PAID WITHOUT ANY SET-OFF OR DEDUCTION WHATSOEVER TO AN
INTEREST BEARING SUSPENSE ACCOUNT IN THE NAME OF THE BANK AND SHALL BE RETAINED
BY THE BANK UNTIL APPLIED AS HEREINAFTER PROVIDED AS PART OF THE SHARES AND THE
DERIVATIVE ASSETS AND ANY SUCH MONIES WHICH MAY BE RECEIVED BY THE CHARGOR
SHALL, PENDING SUCH PAYMENT, BE HELD IN TRUST FOR THE BANK.


 


8.3.2                        THE BANK SHALL NOT HAVE ANY DUTY AS TO ANY SHARES
AND DERIVATIVE ASSETS AND SHALL INCUR NO LIABILITY FOR:


 

(A)                                  ASCERTAINING OR TAKING ACTION IN RESPECT OF
ANY CALLS INSTALMENTS, CONVERSIONS, EXCHANGES, MATURITIES, TENDERS OR OTHER
MATTERS IN RELATION TO ANY SHARES AND DERIVATIVE ASSETS OR THE NATURE OR
SUFFICIENCY OF ANY PAYMENT WHETHER OR NOT THE BANK HAS OR IS DEEMED TO HAVE
KNOWLEDGE OF SUCH MATTERS; OR

 

(B)                                 TAKING ANY NECESSARY STEPS TO PRESERVE
RIGHTS AGAINST PRIOR PARTIES OR ANY OTHER RIGHTS PERTAINING TO ANY SHARES AND
DERIVATIVE ASSETS; OR

 

(C)                                  FOR ANY FAILURE TO PRESENT ANY INTEREST,
COUPON OR ANY BOND OR STOCK DRAWN FOR REPAYMENT OR FOR ANY FAILURE TO PAY ANY
CALL OR INSTALMENT OR TO ACCEPT ANY OFFER OR TO NOTIFY THE CHARGOR OF ANY SUCH
MATTER OR FOR ANY FAILURE TO ENSURE THAT THE CORRECT AMOUNTS (IF ANY) ARE PAID
OR RECEIVED IN RESPECT OF THE SHARES AND THE DERIVATIVE ASSETS.

 

9

--------------------------------------------------------------------------------

 



 


8.4                          CUSTODY


 

The Bank shall be entitled to provide for the safe custody by third parties of
all stock and share certificates and documents of title deposited with the Bank
or the Nominees as the Bank may require at the expense of the Chargor and shall
not be responsible for any loss of or damage to any such certificates or
documents.

 

 

9.                                     REPRESENTATIONS AND WARRANTIES

 


9.1                          THE CHARGOR REPRESENTS AND WARRANTS TO THE BANK
THAT:


 


9.1.1                        OWNERSHIP OF THE CHARGED PROPERTY


 

it is absolutely, solely and beneficially entitled to all the Charged Property
as from the date it or any part of it falls to be charged under this Charge and
the rights of the Chargor in respect of the Charged Property are free from any
Security Interest of any kind other than a Permitted Lien;

 


9.1.2                        POWERS AND AUTHORITY


 

it has the power to enter into and perform, and has taken all necessary action
to authorise the entry into, performance and delivery of, the Facility Documents
to which it is or will be a party and the transactions contemplated by those
Facility Documents;

 


9.1.3                        LEGAL VALIDITY


 

subject to Reservations, each Facility Document to which it is a party
constitutes, or when executed in accordance with its terms will constitute, its
legal, valid and binding obligation enforceable in accordance with its terms.

 


9.1.4                        NON-CONFLICT


 

the entry into, and the performance by it of the Facility Documents to which it
is a party are not in conflict with nor constitute a breach of any provision
contained in Chargor’s Organizational Documents, and will not constitute an
event of default under any agreement to which Chargor is a party or by which
Chargor is bound, the effect of which would reasonably be expected to result in,
either individually or in the aggregate, a Material Adverse Effect.

 

10

--------------------------------------------------------------------------------


 


9.1.5                        NO DISPOSAL


 

it has not sold or agreed to sell or otherwise disposed of, or agreed to dispose
of, the benefit of all or any of the Chargor’s right, title and interest in and
to the Charged Property; and

 


9.1.6                        THE SHARES


 

(A)                                  ALL THE SHARES ARE ISSUED AND FULLY PAID
UP, OR CREDITED AS FULLY PAID UP, AND AS AT THE DATE OF THIS CHARGE CONSTITUTE
THE ENTIRE ISSUED SHARE CAPITAL OF THE COMPANY AND ARE FREE FROM ANY SECURITY
INTEREST;

 

(B)                                 NEITHER IT NOR ANY OTHER PERSON HAS DONE ANY
ACT IN RELATION TO ITS ACQUISITION OF ANY SHARES AS FROM THE DATE THEY FALL TO
BE CHARGED PURSUANT TO THE TERMS OF THIS CHARGE WHICH WOULD INVOLVE A BREACH OF
SECTION 151 OF THE COMPANIES ACT 1985 OR ITS EQUIVALENT IN ANY OTHER
JURISDICTION; AND

 

(C)                                  THE SHARES HAVE BEEN DULY AUTHORISED AND
VALIDLY ISSUED AND ARE FREE FROM ANY RESTRICTION OR TRANSFER ON RIGHTS OF
PRE-EMPTION;

 


9.2                          THE REPRESENTATIONS AND WARRANTIES SET FORTH IN
THIS CLAUSE ARE GIVEN AND MADE ON AND AS OF THE DATE OF THIS CHARGE, SHALL
SURVIVE THE EXECUTION OF THIS CHARGE AND ARE CONTINUING REPRESENTATIONS AND
WARRANTIES WHICH ARE DEEMED TO BE REPEATED AT EACH TIME THE REPRESENTATIONS AND
WARRANTIES IN THE LOAN AGREEMENT ARE DEEMED TO BE REPEATED.


 


 

10.                              UNDERTAKINGS

 

The Chargor gives each of the undertakings contained in this Clause to the Bank.

 


10.1                    DURATION


 

The undertakings in this Clause shall remain in force during the continuance of
the security constituted by this Charge.

 


10.2                    TO COMPLY WITH STATUTES


 

The Chargor shall comply with all requirements of any duly empowered authority,
all obligations under any statute and all byelaws and regulations relating to it
or the whole or any part of the Charged Property , in each case, non-compliance
with which would reasonably be expected to have a Material Adverse Effect.

 

11

--------------------------------------------------------------------------------


 


10.3                    TO PROVIDE INFORMATION


 

The Chargor shall furnish to the Bank promptly on demand by the Bank such
information and supply such documents or papers relating to the Charged Property
from time to time as the Bank may in its reasonable discretion require.

 


10.4                    THE SHARES AND THE DERIVATIVE ASSETS


 

The Chargor shall:

 


10.4.1               DULY AND PROMPTLY PAY ALL CALLS, INSTALMENTS OR OTHER
PAYMENTS WHICH MAY BE MADE OR BECOME DUE IN RESPECT OF ANY OF THE SHARES AND THE
DERIVATIVE ASSETS AS AND WHEN THE SAME BECOME DUE. THE CHARGOR AGREES THAT, IF
IT FAILS TO DO SO, THE BANK MAY, IN ITS DISCRETION, MAKE SUCH PAYMENTS. THE
CHARGOR SHALL REIMBURSE THE BANK FOR THE AMOUNT OF SUCH PAYMENTS ON DEMAND. SUCH
AMOUNTS WILL BEAR INTEREST AT THE DEFAULT RATE IN ACCORDANCE WITH CLAUSE 3
(INTEREST) FROM THE DATE OF PAYMENT BY THE BANK UNTIL THE DATE OF REIMBURSEMENT;


 


10.4.2               IMMEDIATELY INFORM THE BANK OF ANY ACQUISITION BY THE
CHARGOR OF ANY SHARES IN THE BORROWER BY TRANSFER, ISSUE OR ANY OTHER MEANS
WHATSOEVER, INCLUDING DETAILS OF THE DATE OF THE ACQUISITION AND ANY TRANSFEROR;


 


10.4.3               EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE BANK, NOT
PERMIT ANY PERSON OTHER THAN THE CHARGOR TO BE REGISTERED AS HOLDER OF ALL OR
ANY PART OF THE SHARES AND THE DERIVATIVE ASSETS;


 


10.4.4               EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE BANK, NOT
CAUSE OR PERMIT TO BE ISSUED ANY ADDITIONAL SHARES OF THE BORROWER OR ANY
SECURITIES CONVERTIBLE INTO, OR CARRYING RIGHTS TO SUBSCRIBE FOR, SHARES OF THE
BORROWER;


 


10.4.5               IF THE BANK GIVES ITS PRIOR WRITTEN CONSENT TO AN ISSUE OF
SHARES PURSUANT TO CLAUSE 10.4,4, ENTER INTO SUCH SECURITY DOCUMENTATION AS THE
BANK MAY IN ITS ABSOLUTE DISCRETION REQUIRE OR SHALL PROCURE THAT THE BENEFICIAL
AND/OR THE REGISTERED OWNERS ENTER INTO SUCH SECURITY DOCUMENTATION AS THE BANK
MAY IN ITS DISCRETION REQUIRE IN RESPECT OF ALL SUCH ADDITIONAL SHARES OR
SECURITIES;


 


10.4.6               EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE BANK, NOT
EXERCISE ANY RIGHT IT MAY HAVE AGAINST THE BORROWER (EXCEPT SUCH RIGHTS AS MAY
BE SPECIFICALLY CONFERRED ON THE CHARGOR BY THIS CHARGE) EXCEPT ON SUCH TERMS
AND IN SUCH MANNER AS THE BANK MAY IN ITS DISCRETION REQUIRE AND, IF IT DOES SO
IN CONTRAVENTION OF THIS CLAUSE, IT SHALL HOLD ANY AMOUNT RECEIVED OR RECOVERED
BY IT AS A RESULT OF SUCH EXERCISE ON TRUST FOR THE BANK;


 


10.4.7               ON DEMAND BY THE BANK TRANSFER ALL OR ANY PART OF THE
SHARES AND THE DERIVATIVE ASSETS TO SUCH NOMINEES AS THE BANK MAY IN ITS
DISCRETION SELECT.


 


12

--------------------------------------------------------------------------------



 

11.                              COSTS UNDERTAKING

 

The Chargor shall promptly on demand pay or reimburse to the Bank the amount of
all reasonable Costs incurred by the Bank (which shall form part of the Secured
Liabilities) in connection with:

 


11.1.1               THE NEGOTIATION, PREPARATION, PRINTING, EXECUTION,
REGISTRATION, PERFECTION AND COMPLETION OF THIS CHARGE, THE CHARGED PROPERTY OR
ANY DOCUMENT REFERRED TO IN THIS CHARGE; OR


 


11.1.2               ANY ACTUAL OR PROPOSED AMENDMENT OR EXTENSION OF OR ANY
WAIVER OR CONSENT UNDER THIS CHARGE.


 


11.2                    THE CHARGOR SHALL PROMPTLY PAY ON DEMAND TO THE BANK THE
AMOUNT OF ALL COSTS IN ANY WAY INCURRED BY THE BANK IN RELATION TO THE
PROTECTION, ENFORCEMENT OR PRESERVATION OF ANY OF THE BANK’S RIGHTS UNDER THIS
CHARGE (INCLUDING, WITHOUT LIMITATION, THE COSTS OF ANY PROCEEDINGS IN RELATION
TO THIS CHARGE) ALL OF WHICH SHALL FORM PART OF THE SECURED LIABILITIES. .


 


 

12.                              DEFAULT

 


12.1                    ENFORCEMENT


 

This Charge will become enforceable on the occurrence of any Event of Default
which is continuing or if the Chargor requests the Bank to appoint a receiver
over the whole or any part of the Charged Property.

 


12.2                    CONSEQUENCES OF DEFAULT


 

At any time after this Charge has become enforceable, the Bank may (without
prejudice to any other of its rights and remedies and without notice to the
Chargor) do all or any of the following:

 


(A)                                  EXERCISE ALL THE POWERS AND RIGHTS
CONFERRED ON MORTGAGEES BY THE ACT, AS VARIED AND EXTENDED BY THIS CHARGE,
WITHOUT THE RESTRICTIONS CONTAINED IN SECTIONS 103 OR 109(1) OF THE ACT; AND


 


(B)                                 SUBJECT TO CLAUSE 12.3, APPOINT ONE OR MORE
PERSONS TO BE A RECEIVER OR RECEIVERS OF ALL OR ANY OF THE CHARGED PROPERTY.

 


12.3                    POWERS OF RECEIVER


 

EVERY RECEIVER SHALL HAVE ALL THE POWERS:

 


12.3.1               OF THE BANK UNDER THIS CHARGE;


 


13

--------------------------------------------------------------------------------



 


12.3.2               CONFERRED BY THE ACT ON MORTGAGEES IN POSSESSION AND ON
RECEIVERS APPOINTED UNDER THE ACT;


 


12.3.3               IN RELATION TO, AND TO THE EXTENT APPLICABLE TO, THE
CHARGED PROPERTY, THE POWERS SPECIFIED IN SCHEDULE 1 OF THE INSOLVENCY ACT 1986
(WHETHER OR NOT THE RECEIVER IS AN ADMINISTRATIVE RECEIVER WITHIN THE MEANING OF
THAT ACT); AND


 


12.3.4               IN RELATION TO ANY OF THE CHARGED PROPERTY, WHICH HE WOULD
HAVE IF HE WERE ITS ONLY BENEFICIAL OWNER.


 


 

13.                              STATUTORY POWER OF SALE

 


13.1                    FOR THE PURPOSES OF ALL POWERS IMPLIED BY STATUTE, AND
IN PARTICULAR THE POWER OF SALE UNDER SECTION 101 OF THE LPA (POWERS INCIDENT TO
ESTATE OR INTEREST IN A MORTGAGE), THE SECURED LIABILITIES WILL BE DEEMED TO
HAVE BECOME DUE WHEN THE SECURITY CREATED BY THIS CHARGE BECOMES ENFORCEABLE AND
SECTION 103 OF THE LPA (REGULATION OF EXERCISE OF POWER OF SALE) AND SECTION 93
OF THE LPA (RESTRICTION ON CONSOLIDATION OF MORTGAGES) WILL NOT APPLY.


 


13.2                    THE BANK MAY EXERCISE ITS STATUTORY POWER OF SALE IN
RESPECT OF THE WHOLE OR ANY PART OF THE CHARGED PROPERTY.


 


 

14.                              PROTECTION OF THIRD PARTIES

 


14.1                    ANY PERSON (INCLUDING, WITHOUT LIMITATION, ANY
PURCHASER, MORTGAGOR OR MORTGAGEE) (IN THIS CLAUSE A “PURCHASER”) DEALING WITH
THE BANK MAY ASSUME WITHOUT INQUIRY THAT:


 


14.1.1               SOME PART OF THE SECURED LIABILITIES HAS BECOME DUE;


 


14.1.2               A DEMAND FOR SUCH SECURED LIABILITIES HAS BEEN DULY MADE;
AND


 


14.1.3               SUCH SECURED LIABILITIES HAVE BECOME DUE WITHIN THE MEANING
OF SECTION 101 OF THE LPA (POWERS INCIDENT TO ESTATE OR INTEREST IN A MORTGAGE).


 


14.2                    NO PURCHASER DEALING WITH THE BANK IS TO BE CONCERNED TO
ENQUIRE WHETHER ANY POWER EXERCISED OR PURPORTED TO BE EXERCISED BY THE BANK HAS
BECOME EXERCISABLE, OR AS TO THE PROPRIETY OR REGULARITY OF ANY SALE BY, OR
OTHER DEALING WITH THE BANK. ANY SUCH SALE OR DEALING IS DEEMED TO BE WITHIN THE
POWERS CONFERRED BY THIS CHARGE AND TO BE VALID AND EFFECTIVE ACCORDINGLY. ALL
THE PROTECTION TO PURCHASERS CONTAINED IN SECTION 104 (CONVEYANCE ON SALE) AND
SECTION 107 (MORTGAGEE’S RECEIPT, DISCHARGES ETC.) OF


 


14

--------------------------------------------------------------------------------



 


THE LPA AND SECTION 42(3) OF THE INSOLVENCY ACT (PROHIBITION UPON ENQUIRY INTO
ADMINISTRATIVE RECEIVER’S POWERS) APPLY TO ANY PURCHASER.


 


 

15.                              NO LIABILITY AS MORTGAGEE IN POSSESSION

 


15.1                    MORTGAGEE’S LIABILITY


 

The Bank is not:

 


15.1.1               LIABLE TO ACCOUNT AS MORTGAGEE IN POSSESSION IN RESPECT OF
THE CHARGED PROPERTY; OR


 


15.1.2               LIABLE FOR ANY LOSS UPON REALISATION OR EXERCISE OF ANY
POWER, AUTHORITY OR RIGHT OF THE BANK ARISING UNDER THIS CHARGE, NOR FOR ANY
ACT, DEFAULT, NEGLECT, OR MISCONDUCT OF ANY NATURE WHATSOEVER SAVE TO THE EXTENT
OF ITS OWN FRAUD, WILFUL DEFAULT OR GROSS NEGLIGENCE.


 


15.2                    POSSESSION


 

If the Bank enters into possession of the Charged Property, such person may at
any time go out of possession at the discretion of such person.

 

 

16.                              POWER OF ATTORNEY

 


16.1                    THE CHARGOR IRREVOCABLY APPOINTS, BY WAY OF SECURITY THE
BANK AND EACH PERSON DERIVING TITLE FROM THE BANK, JOINTLY AND SEVERALLY TO BE
ITS ATTORNEY (WITH FULL POWER TO APPOINT SUBSTITUTES AND TO SUB-DELEGATE) FOR
IT, IN ITS NAME, ON ITS BEHALF AND AS ITS ACT AND DEED OR OTHERWISE TO SIGN OR
EXECUTE ANY DEED OR DOCUMENT OR DO ANY ACT OR THING WHICH THE CHARGOR IS, OR MAY
BECOME, OBLIGED TO (BUT DOES NOT IN A TIMELY FASHION) SIGN, EXECUTE OR DO
PURSUANT TO THIS CHARGE OR WHICH THE BANK OR ANY PERSON DERIVING TITLE FROM THE
BANK MAY IN THE DISCRETION OF SUCH PERSON THINK FIT IN CONNECTION WITH THE
EXERCISE OF ANY OF THE POWERS OF SUCH PERSON OR THE REALISATION OF ANY SECURITY
CONSTITUTED BY THIS CHARGE.


 


16.2                    WITHOUT PREJUDICE TO THE GENERALITY OF THE FOREGOING,
THE CHARGOR UNCONDITIONALLY UNDERTAKES TO THE BANK, AND SEPARATELY TO EACH
PERSON DERIVING TITLE FROM THE BANK, THAT IT SHALL RATIFY AND CONFIRM ANYTHING
DONE OR PURPORTED TO BE DONE BY ANY ATTORNEY APPOINTED PURSUANT TO THIS CLAUSE.


 


16.3                    THE BANK AGREES THAT THE POWER OF ATTORNEY PROVIDED
UNDER THIS CLAUSE 16 SHALL ONLY BE RELIED UPON AND EXERCISED BY SUCH PERSON
AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT WHICH  IS CONTINUING.


 


15

--------------------------------------------------------------------------------



 

17.                              CUMULATIVE AND CONTINUING SECURITY

 


17.1                    THIS CHARGE IS A CONTINUING SECURITY TO THE BANK
REGARDLESS OF ANY INTERMEDIATE PAYMENT OR DISCHARGE OF THE WHOLE OR ANY PART OF
THE SECURED LIABILITIES AND WILL NOT BE PREJUDICED OR AFFECTED BY ANY ACT,
OMISSION OR CIRCUMSTANCE WHICH, BUT FOR THIS CLAUSE, MIGHT AFFECT OR DIMINISH
ITS EFFECTIVENESS.


 


17.2                    THE SECURITY CONSTITUTED BY THIS CHARGE IS IN ADDITION
TO, IS NOT IN SUBSTITUTION FOR, IS WITHOUT PREJUDICE TO, AND DOES NOT MERGE
WITH, ANY RIGHTS WHATSOEVER WHICH THE BANK MAY HAVE, WHETHER IN RESPECT OF THE
SECURED LIABILITIES OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY RIGHTS
ARISING UNDER ANY OTHER SECURITY INTEREST, ANY BILL, NOTE, GUARANTEE, CONTRACT
OR APPLICABLE RULE OF LAW.


 


17.3                    ANY RECEIPT, RELEASE OR DISCHARGE OF THE SECURITY
CONSTITUTED BY, OR OF ANY LIABILITY ARISING UNDER, THIS CHARGE SHALL NOT RELEASE
OR DISCHARGE THE CHARGOR FROM ANY LIABILITY WHICH MAY EXIST INDEPENDENTLY OF
THIS CHARGE TO THE BANK.


 


17.4                    WHERE THE SECURITY CONSTITUTED BY THIS CHARGE INITIALLY
TAKES EFFECT AS A COLLATERAL OR ADDITIONAL SECURITY TO ANY OTHER SECURITY
INTEREST HELD BY THE BANK THEN, NOTWITHSTANDING ANY RECEIPT, RELEASE OR
DISCHARGE GIVEN IN RESPECT OF SUCH OTHER SECURITY INTEREST, THIS CHARGE SHALL
TAKE EFFECT AS AN INDEPENDENT SECURITY FOR ANY MONIES, LIABILITIES OR OTHER SUMS
SECURED BY SUCH OTHER SECURITY INTEREST.


 


17.5                    SUBJECT TO CLAUSE 18.1 (AVOIDANCE OF PAYMENTS) UPON
IRREVOCABLE DISCHARGE IN FULL OF THE SECURED LIABILITIES THE BANK SHALL REASSIGN
TO THE CHARGOR ALL THE CHARGOR’S RIGHTS. TITLE, INTEREST AND BENEFIT IN AND TO
THE CHARGED PROPERTY AND THE BANK SHALL, AT THE REQUEST AND COST OF THE CHARGOR,
TAKE WHATEVER ACTION IS NECESSARY TO RELEASE OR RE-ASSIGN THE CHARGED PROPERTY
FROM THIS CHARGE.


 


 

18.                              AVOIDANCE OF PAYMENTS

 


18.1                    NO ASSURANCE, SECURITY OR PAYMENT WHICH MAY BE AVOIDED
UNDER THE LAW OR SUBJECT TO AN ORDER OF THE COURT MADE UNDER ANY LAW RELATING TO
BANKRUPTCY, INSOLVENCY, ADMINISTRATION OR WINDING-UP, INCLUDING, WITHOUT
LIMITATION THE INSOLVENCY ACT, AND NO RELEASE, SETTLEMENT OR DISCHARGE GIVEN OR
MADE BY THE BANK ON THE FAITH OF ANY SUCH ASSURANCE, SECURITY OR PAYMENT,
PREJUDICES OR AFFECTS THE RIGHT OF THE BANK:


 


18.1.1               TO RECOVER ANY MONIES FROM THE CHARGOR (INCLUDING, WITHOUT
LIMITATION, ANY MONIES WHICH IT IS COMPELLED TO REFUND UNDER ANY LAW AND ANY
COSTS PAYABLE BY IT INCURRED IN CONNECTION WITH SUCH PROCESS); OR


 


18.1.2               TO ENFORCE THE SECURITY CONSTITUTED BY THIS CHARGE TO THE
FULL EXTENT OF THE SECURED LIABILITIES.


 


16

--------------------------------------------------------------------------------



 

19.                              PRIOR CHARGES

 


19.1                    IF THERE SUBSISTS ANY PRIOR SECURITY INTEREST AGAINST
THE CHARGED PROPERTY AND EITHER ANY STEP IS TAKEN TO EXERCISE ANY POWER OR
REMEDY CONFERRED BY SUCH SECURITY INTEREST OR THE BANK EXERCISES ANY POWER OF
SALE PURSUANT TO THIS CHARGE, THE BANK MAY REDEEM SUCH PRIOR SECURITY INTEREST
OR PROCURE THE TRANSFER OF SUCH SECURITY INTEREST TO ITSELF AND MAY SETTLE AND
PASS THE ACCOUNTS OF THE PERSON ENTITLED TO SUCH SECURITY INTEREST. ANY ACCOUNTS
SO SETTLED AND PASSED ARE CONCLUSIVE AND BINDING ON THE CHARGOR.


 


19.2                    THE CHARGOR SHALL REIMBURSE THE BANK FOR ANY COSTS
INCURRED BY THE BANK IN EXERCISE OF ITS RIGHTS UNDER THIS CLAUSE.


 


 

20.                              OPENING A NEW ACCOUNT

 


20.1                    IF THE BANK RECEIVES NOTICE OF ANY SUBSEQUENT SECURITY
INTEREST AFFECTING THE CHARGED PROPERTY, THE BANK MAY OPEN A NEW ACCOUNT FOR THE
CHARGOR IN ITS BOOKS.


 


20.2                    IF THE BANK DOES NOT OPEN SUCH NEW ACCOUNT, THEN, UNLESS
THE BANK GIVES EXPRESS WRITTEN NOTICE TO THE CONTRARY TO THE CHARGOR, ALL
PAYMENTS BY OR ON BEHALF OF THE CHARGOR TO THE BANK WILL BE TREATED AS FROM THE
TIME OF RECEIPT OF NOTICE OF SUCH SUBSEQUENT SECURITY INTEREST BY THE BANK AS
HAVING BEEN CREDITED TO A NEW ACCOUNT OF THE CHARGOR AND NOT AS HAVING BEEN
APPLIED IN REDUCTION OF THE AMOUNT OF THE SECURED LIABILITIES AS AT THE TIME
WHEN THE NOTICE WAS RECEIVED.


 


 

21.                              SUSPENSE ACCOUNT

 

The Bank may, in its reasonable discretion credit to any suspense or impersonal
account and hold in such account, on such terms as the Bank may in its
discretion think fit, all monies received, recovered or realised by the Bank
pursuant to this Charge (including, without limitation, the proceeds of any
conversion of currency) pending the application from time to time (as the Bank
may effect in its discretion) of such monies and accrued interest, if any, in or
towards satisfaction of the Secured Liabilities.

 

 

22.                              PAYMENTS AND WITHHOLDING TAXES

 

Subject to Clause 12 of the Loan Agreement, the Chargor shall pay and discharge
the Secured Liabilities without any set-off, counterclaim, restriction or
condition, without regard to any equities between the Chargor and the Bank and
free and clear of, and without deduction or withholding for, or on account of,
any taxes, except to

 

17

--------------------------------------------------------------------------------


 

the extent that the Chargor is required by law to deduct or withhold any Taxes,
in which case it shall pay to the Bank such additional amount as may be
necessary in order to ensure that the net amount received by the Bank after the
required deduction or withholding (including, without limitation, any required
deduction or withholding on such additional amount) is equal to the amount that
the Bank would have received had no such deduction or withholding been made. Any
additional amount paid under this Clause shall be treated as agreed compensation
and not as interest.

 

 

23.                              CURRENCY

 


23.1                    ALL MONIES RECEIVED OR HELD BY THE BANK IN RESPECT OF
THE SECURED LIABILITIES MAY, FROM TIME TO TIME AFTER DEMAND HAS BEEN MADE, BE
CONVERTED INTO SUCH OTHER CURRENCY AS THE BANK IN ITS REASONABLE DISCRETION
CONSIDERS NECESSARY OR DESIRABLE TO COVER THE OBLIGATIONS AND LIABILITIES ACTUAL
OR CONTINGENT OF THE CHARGOR IN THAT OTHER CURRENCY AT THE EXCHANGE RATE FOR
PURCHASING THAT OTHER CURRENCY WITH THE EXISTING CURRENCY.


 


23.2                    IF AND TO THE EXTENT THAT THE CHARGOR FAILS TO PAY THE
AMOUNT DUE ON DEMAND THE BANK MAY IN ITS ABSOLUTE DISCRETION WITHOUT NOTICE TO
THE CHARGOR PURCHASE AT ANY TIME THEREAFTER SO MUCH OF ANY CURRENCY AS THE BANK
CONSIDERS NECESSARY OR DESIRABLE TO COVER THE OBLIGATIONS AND LIABILITIES OF THE
CHARGOR IN SUCH CURRENCY AT THE BANK’S EXCHANGE RATE FOR PURCHASING SUCH
CURRENCY WITH ANOTHER RELEVANT CURRENCY AND THE CHARGOR HEREBY AGREES TO
INDEMNIFY THE BANK AGAINST THE FULL COST INCURRED BY THE BANK FOR SUCH PURCHASE.


 


23.3                    THE BANK SHALL NOT BE LIABLE TO THE CHARGOR FOR ANY LOSS
RESULTING FROM ANY FLUCTUATION IN EXCHANGE RATES BEFORE OR AFTER THE EXERCISE OF
THE FOREGOING POWERS.


 


23.4                    NO PAYMENT TO THE BANK (WHETHER UNDER ANY JUDGMENT OR
COURT ORDER OR OTHERWISE) SHALL DISCHARGE THE OBLIGATION OR LIABILITY OF THE
CHARGOR IN RESPECT OF WHICH IT WAS MADE UNLESS AND UNTIL THE BANK SHALL HAVE
RECEIVED PAYMENT IN FULL IN THE CURRENCY IN WHICH SUCH OBLIGATION OR LIABILITY
WAS INCURRED AND TO THE EXTENT THAT THE AMOUNT OF ANY SUCH PAYMENT SHALL, ON
ACTUAL CONVERSION INTO SUCH CURRENCY, FALL SHORT OF SUCH OBLIGATION OR LIABILITY
ACTUAL OR CONTINGENT EXPRESSED IN THAT CURRENCY THE BANK SHALL HAVE A FURTHER
SEPARATE CAUSE OF ACTION AGAINST THE CHARGOR, SHALL BE ENTITLED TO ENFORCE THE
SECURITY CONSTITUTED BY THIS CHARGE TO RECOVER THE AMOUNT OF THE SHORTFALL AND
SUCH AMOUNT WILL BEAR INTEREST AT THE DEFAULT RATE IN ACCORDANCE WITH CLAUSE 3
(INTEREST) FROM THE DATE OF PAYMENT BY THE BANK UNTIL THE DATE OF REIMBURSEMENT.


 


18

--------------------------------------------------------------------------------



 

24.                              SET-OFF

 

The Chargor agrees the Bank may at any time without notice or further demand
notwithstanding any settlement of account or other matter whatsoever, combine or
consolidate all or any of its then existing accounts wherever situate including
any accounts in the name of the Bank or of the Chargor jointly with others
(whether current, deposit, loan or of any other nature whatsoever whether
subject to notice or not and whether in sterling or in any other currency) and
set-off or transfer any sum standing to the credit of any one or more such
accounts in or towards satisfaction of the Secured Liabilities. Where such
combination, set-off or transfer requires the conversion of one currency into
another, such conversion shall be calculated at the Bank’s exchange rate for
purchasing the currency for which the Chargor is liable, with the existing
currency.

 

 

25.                              ASSIGNMENT

 

This Charge shall bind and inure to the benefit of the respective successors and
permitted assigns of each of the parties and shall bind all persons who become
bound as a chargor to this Charge; provided, however, that neither this Charge
nor any rights hereunder may be assigned by the Chargor without Bank’s prior
written consent, which consent may be granted or withheld in Bank’s sole
discretion.  Bank shall have the right without the consent of or notice to the
Chargor to sell, transfer, negotiate, or grant participation in all or any part
of, or any interest in, Bank’s obligations, rights and benefits hereunder to a
person to whom it is permitted to do so under the terms of Clause 12 of the Loan
Agreement.

 

 

26.                              WAIVERS

 

No failure or delay or other relaxation or indulgence on the part of the Bank to
exercise any power, right or remedy shall operate as a waiver thereof nor shall
any single or partial exercise or waiver of any power, right or remedy preclude
its further exercise or the exercise of any other power, right or remedy.

 

19

--------------------------------------------------------------------------------


 

27.                              SEVERABILITY

 

Each of the provisions of this Charge is distinct and severable from the others
and if at any time one or more of such provisions is or becomes illegal, invalid
or unenforceable the validity, legality and enforceability of the remaining
provisions hereof shall not in any way be affected or impaired thereby.

 

 

28.                              NOTICES

 


28.1                    EACH PARTY MAY GIVE ANY NOTICE, DEMAND OR OTHER
COMMUNICATION UNDER OR IN CONNECTION WITH THIS CHARGE IN THE MANNER SET FORTH
AND SUBJECT TO THE TERMS OF SECTION 10 OF THE LOAN AGREEMENT AT THE ADDRESS
IDENTIFIED WITH ITS NAME BELOW.


 


 

29.                              COUNTERPARTS AND DELIVERY

 


29.1                    THIS CHARGE MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH IS AN ORIGINAL, AND WHICH TOGETHER CONSTITUTE ONE
AND THE SAME DOCUMENT.


 


29.2                    IF THIS CHARGE IS EXECUTED IN MORE THAN ONE COUNTERPART,
THIS CHARGE IS DEEMED TO BE DELIVERED AND HAS EFFECT WHEN:


 


29.2.1               EACH PARTY OTHER THAN THE BANK HAS EXECUTED A COUNTERPART
OF THIS CHARGE;


 


29.2.2               EACH PARTY OTHER THAN THE BANK HAS HANDED OVER SUCH
COUNTERPART TO ONE OF THE OTHER PARTIES TO THIS CHARGE; AND


 


29.2.3               EACH OF THE COUNTERPARTS HAS BEEN DATED.


 


29.3                    IF THIS CHARGE IS NOT EXECUTED IN MORE THAN ONE
COUNTERPART, THIS CHARGE IS DEEMED TO BE DELIVERED AND HAS EFFECT WHEN EACH
PARTY OTHER THAN THE BANK HAS EXECUTED THIS CHARGE AND THIS CHARGE HAS BEEN
DATED.


 


29.4                    THE EXECUTION (WHETHER UNDER HAND OR AS A DEED) OR
SEALING OF THIS CHARGE BY OR ON BEHALF OF A PARTY CONSTITUTES AN AUTHORITY TO
THE SOLICITORS OR LEGAL COUNSEL ACTING FOR THAT PARTY IN CONNECTION WITH THIS
CHARGE, OR ANY AGENT OR EMPLOYEE OF SUCH SOLICITORS OR LEGAL COUNSEL, TO DELIVER
IT AS A DEED ON BEHALF OF THAT PARTY.


 


29.5                    EACH PARTY TO THIS CHARGE AGREES TO BE BOUND BY THIS
CHARGE DESPITE THE FACT THAT ANY OTHER PERSON WHICH WAS INTENDED TO EXECUTE OR
TO BE BOUND DOES NOT DO SO OR IS NOT EFFECTUALLY BOUND AND DESPITE THE FACT THAT
ANY SECURITY INTEREST CONTAINED IN THIS CHARGE IS TERMINATED OR BECOMES INVALID
OR UNENFORCEABLE AGAINST ANY OTHER PERSON WHETHER OR NOT SUCH TERMINATION,
INVALIDITY OR UNENFORCEABILITY IS KNOWN TO THE BANK.


 


20

--------------------------------------------------------------------------------



 


30.                              LAW AND JURISDICTION


 

This Charge shall be governed by and construed in accordance with English Law.

 

IN WITNESS WHEREOF this Charge has been executed and delivered as a deed on the
date written at the beginning of this Charge.

 

21

--------------------------------------------------------------------------------

 


THE SCHEDULE

The Shares

 

 

The entire issued share capital of the Borrower comprising:

 

1.                                       1,488,205 Ordinary Shares of 5 pence
each.

 

2.                                       1,475,104 Deferred Ordinary Shares of 5
pence each.

 

3.                                       180,703 New Ordinary Shares of 5 pence
each.

 

 

22

--------------------------------------------------------------------------------


 

EXECUTED and DELIVERED as a DEED

for and on behalf of

EVOLVING SYSTEMS HOLDINGS LIMITED by:

 

 

 

Director

 

 

 

 

 

 

 

 

Secretary

 

 

 

Notice Details:

 

 

Address:

 

c/o Evolving Systems

 

 

9777 Pyramid Court

 

 

Suite 100

 

 

Englewood

 

 

Colorado

 

 

80112 USA

 

 

 

Fax No:

 

001 303 802 1138

Attention:

 

Anita T. Moseley

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

Fax No:

 

001 303 802 1420

Attention:

 

Brian R. Ervine

 

 

23

--------------------------------------------------------------------------------


 

EXECUTED and DELIVERED as a DEED

for and on behalf of

BRIDGE BANK, N.A. by:

 

 

 

Authorised Officer

 

 

 

 

 

 

 

 

 

Notice Details:

 

Address:

 

55 Almaden Boulevard

 

 

San Jose

 

 

CA 95113

 

 

 

 

 

 

Fax No:

 

001 408 423 8520

Attention:

 

Dan Pistone

 

 

1

--------------------------------------------------------------------------------